NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JOHNNY HERNANDEZ,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-5522
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 5, 2018.

Appeal from the Circuit Court for
Hillsborough County; Lisa Campbell,
Judge.

Howard L. Dimmig, II, Public Defender, and
Matthew J. Salvia, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa,
for Appellee.

PER CURIAM.


             Affirmed.


KELLY, SLEET, and MORRIS, JJ., Concur.